Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 31-39 directed to a non-elected invention without traverse (see Office action dated May 4, 2020).  Accordingly, claims 31-39 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 31-39.

Allowable Subject Matter
	Claims 1-21, 24 and 27-30 allowed.
	Referring to claim 1, the prior art of record alone or in combination fail to disclose an endoluminal access device comprising: inter alia, an expandable portion configured to self-expand from a collapsed configuration having a first diameter toward an expanded configuration having a second diameter that is greater than the first diameter, 
	Referring to claim 19, the prior art of record alone or in combination fail to disclose an endoluminal access device comprising: inter alia, a guide assembly having an expandable portion including: a plurality of arms, a first arm of the plurality of arms having a first end portion, a second end portion, a length, a wall defining a first lumen along the length, and an aperture in communication with the first lumen, the expandable portion self-expandable from a collapsed configuration with the first arm extending linearly along the central longitudinal axis toward an expanded configuration with a portion of the first arm expanded outward from the central longitudinal axis, the aperture located on the first arm such that in the expanded configuration the aperture is positioned on the portion of the first arm that is expanded outward from the central longitudinal axis; and an inner shaft having a first end and a second end, the second end portion of the first arm coupled to the inner shaft proximate the second end of the inner shaft, wherein drawing the distal end of the inner shaft toward the first end portion of the first arm transitions the expandable portion to the expanded configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUAN V NGUYEN/Primary Examiner, Art Unit 3771